Citation Nr: 1818196	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  02-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee varus deformity.  

2.  Whether the reduction of the rating for left knee (extension) traumatic arthritis, from 40 percent to 10 percent, effective August 23, 2013, was proper.  

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION
 
The Veteran served on active duty from April 1972 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2001 and September 2013 rating decisions by the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  A May 2001 rating decision granted service connection for varus deformity of the left knee, rated 10 percent, effective March 10, 2000.  A September 2013 rating decision reduced the rating for a separately-rated left knee disability (left knee extension, traumatic arthritis) from 40 percent to 10 percent, effective August 23, 2013, and denied TDIU. 

In November 2003 and September 2005, the Board remanded the case to the RO for additional development of the claim for a rating in excess of 10 percent for left knee varus deformity.  A June 2006 Board decision denied that claim, and the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (CAVC). In August 2007, the CAVC granted a July 2007 Joint Motion for Remand by representatives for both parties, thereby vacating the Board's decision, and remanding the case to the Board for further proceedings consistent with the Joint Motion.

An October 2007 Board decision again denied the Veteran's claim for a rating in excess of 10 percent for left knee varus deformity.  The Veteran appealed the Board's denial to the CAVC.  In September 2008, the CAVC granted a September 2008 Joint Motion for Remand filed by the parties, thereby vacating the Board's decision, and remanding the case to the Board for additional proceedings consistent with the Joint Motion.

In February 2009, the Board remanded the claim for an increased rating for left knee varus deformity for further development.  In October 2014, the Board remanded the case to the RO for additional development of the left knee varus deformity, as well as the issues pertaining to the reduction of the rating for left knee (extension) traumatic arthritis and TDIU.  

The Veteran also has two additional issues on appeal, namely, service connection for left and right elbow disabilities, which were denied in rating decisions of October 2014 and August 2015, respectively.  These matters will not be addressed further herein for the reason that all pertinent evidence, including a report of a recent VA examination (in February 2018), has not yet been considered by the RO.  

The issues seeking a rating in excess of 10 percent for left knee varus deformity and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  A January 2011 rating decision granted an increased (from 10 to 40 percent) rating for left knee (extension) traumatic arthritis, effective December 2, 2009.  

2.  A September 2013 rating decision reduced the rating for left knee (extension) traumatic arthritis, from 40 to 10 percent, effective August 23, 2013, resulting in a reduction in the Veteran's combined rating for all service-connected disabilities from 80 percent to 70 percent; the reduction was implemented without adherence to applicable due process procedures.   


CONCLUSION OF LAW

The reduction in rating, from 40 percent to 10 percent, effective August 23, 2013, was not proper and is void ab initio; restoration of a 40 percent disability rating for left knee (extension) traumatic arthritis is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.105(e), 4.71a, Diagnostic Code (Code) 5261 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed.

Propriety of Rating Reduction for Left Knee (Extension) Traumatic Arthritis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The criteria for rating the Veteran's left knee disability encompass several diagnostic codes under the Rating Schedule provisions for evaluating musculoskeletal disabilities.  Under Code 5010, arthritis due to trauma and substantiated by X-rays findings is rated as degenerative arthritis.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code for the specific joint or joints involved.  Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  Plate II.  Under Code 5261, limitation of knee extension to 5 degrees is rated 0 percent; extension limited to 10 degrees is rated 10 percent; extension limited to 15 degrees is rated 20 percent; extension limited to 20 degrees is rated 30 percent; extension limited to 30 degrees is rated 40 percent; and extension limited to 45 degrees is rated (a maximum) 50 percent.  38 C.F.R. § 4.71a, 

An April 2005 rating decision granted service connection for traumatic arthritis of the left knee, rated 10 percent under 38 C.F.R. § 4.71a,  Code 5010, effective March 10, 2000, on the basis of arthritis with painful motion (the knee disability was not compensable under the limitation-of-motion Codes 5260 and 5261).  A January 2011 rating decision granted an increased, from 10 to 40 percent, rating for left knee (extension) traumatic arthritis, under Codes 5010-5261 (for limitation of extension), effective December 2, 2009; the Veteran did not appeal the decision.  A September 2013 rating decision reduced the rating for left knee (extension) traumatic arthritis, under Codes 5010-5261 from 40 to 10 percent , effective August 23, 2013, on the basis of findings on an August 23, 2013 VA examination.  [Notably, at that time the Veteran also had additional, separately-rated left knee disabilities of left knee varus deformity, rated 10 percent from March 2000, and left knee (flexion) traumatic arthritis, rated 10 percent from May 2012.]  On the August 2013 VA examination, the Veteran's left knee range of motion was extension to 0 degrees flexion to 110 degrees (with pain at 95 degrees).  The RO's decision to assign a 10 percent rating was based on arthritis with painful motion, as the knee range of motion was noncompensable under  Code 5261.  The RO stated that due process was "not required as [the Veteran's] combined evaluation of 70 percent does not change."  

Records in the file show that as a result of the September 2013 rating decision reduction of the rating for left knee extension, the combined rating for the Veteran's service-connected disabilities was reduced from 80 to 70 percent, effective August 23, 2013.  The rating reduction was made retroactive, and the Veteran was notified of the reduction by letter in September 2013, which also informed him that the monthly rate of his compensation was consequentially reduced effective August 23, 2013.  In September 2013, the Veteran filed a notice of disagreement with the rating reduction, arguing that his left knee condition had not improved and continued to worsen over time.   

After reviewing the record, the Board finds that the due process requirements for reductions (in 38 C.F.R. § 3.105(e)) were not met; implementing the reduction of the Veteran's left knee rating the RO did not adhere to the procedures required .  

In a case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence shows an actual change in the disability and whether the examination reports reflecting such change are based on a thorough examination.  However, VA regulations also provide for specific notice requirements in instances where a reduction in rating is considered.  38 C.F.R. § 3.105(e).  When a rating reduction is considered and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's address of record.  A proposed rating decision should set forth all of the material facts and reasons for the proposed reduction.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Here, there was not a rating reduction proposal, and the Veteran was not given opportunity to present evidence to show why the reduction should not be made.  Moreover, the reduction was made effective retrospectively, and it resulted in a reduction of the disability compensation payments he was receiving, as shown by the RO's September 2013 notification letter.  Adherence to the due process requirements is compulsory and not discretionary, and where there is not observance of the law, the rating reduction is void ab initio.  See Hayes v. Brown, 9 Vet App. 67, 73 (1996)(where VA reduces the appellant's rating without observing applicable laws and regulations, the rating is void ab initio and the Court will set aside the decision).  

Thus, the Board finds that the RO's September 2013 decision that reduced the rating, from 40 percent to 10 percent, was improper and is void ab initio.  


ORDER

Restoration of a 40 percent rating for the Veteran's left knee (extension) traumatic arthritis, from August 23, 2013, is granted.  


REMAND

Regarding a rating in excess of 10 percent for left knee varus deformity, the Board remanded the case to the RO in October 2014 because additional pertinent evidence in the form of a VA examination report of August 2013 was associated with the record, and the RO had not considered this evidence.  The RO subsequently considered the evidence in a June 2017 supplemental statement of the case (SSOC), after the Veteran had undergone another VA examination in April 2016, and the RO continued to deny the claim.  The file was then returned to the Board, and it has been assigned to a Veterans Law Judge who had not previously reviewed the record.  

On longitudinal review of the record, the Board finds that clarification regarding the nature and symptom manifestations of the left knee varus deformity is needed .  The Board is acutely aware that this case has been on appeal for a very long period of time, but a decision cannot be made at this time in view of the need for additional medical inquiry.  The Board observes that in the September 2008 Joint Motion, which was granted by the CAVC, the parties agreed that the medical and lay evidence appeared to be relevant to an evaluation of the left knee varus deformity under both Code 5257 (for evaluating recurrent subluxation or lateral instability) and Code 5258 (for evaluating cartilage impairment, with frequent episodes of "locking," pain, and effusion into the joint).  The Veteran's previous representative argued in a January 2009 statement that a 20 percent rating is warranted under either Code 5257 or Code 5258.  

The record does not present a consistent and unambiguous picture with regard to the left knee varus deformity symptoms.  For example, it is unclear whether the Veteran has cartilage impairment, and if so, whether it is associated with the service-connected varus deformity.  Also, an explanation , is needed for the description by one VA examiner of moderate instability and hypermobility of the patella, along with a finding of no instability of the knee itself (is the examiner indicating that the patella is not part of the knee?).  On the VA examinations (in March 2001, February 2002, May 2004, December 2009, August 2013, and April 2016) and on MRIs of the left knee (in May 2004 and March 2005 at the VA, and in September 2006 at a private facility) there are inconsistent clinical findings as to whether the Veteran has subluxation/instability, locking, pain, or effusion attributable to service-connected disability .  The MRIs, for example, note a popliteal cyst, but it is not known from the record whether it is related to the varus deformity disability, and if so, what the symptom manifestations may be.  It is also not clear whether some symptoms such as pain and joint effusion may be considered manifestations of separately-rated left knee traumatic arthritis, or whether they may be distinguished from the arthritis disability.  In short, a medical opinion responding to the foregoing questions is needed.    

As the issue of entitlement to a TDIU rating is inextricably intertwined with the issue being remanded for additional evidentiary development, consideration of the appeal in that matter is deferred pending development of the remanded issue.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for his left knee since June 2017.  

2.  The AOJ should then arrange for the Veteran's claims file to be forwarded to an orthopedist for review and an advisory medical opinion regarding the nature and symptom manifestations of the Veteran's service-connected left knee varus deformity from March 2000 to the present.  [If an examination is deemed necessary, such should be arranged.]  The examiner is asked to address the following questions, considering the period from March 2000 to the present:  

a).  What are the symptoms of the Veteran's service-connected left knee varus deformity, and are they distinguishable from his other service-connected left knee disabilities of arthritis with limitation of motion?;
b).  Is it medically possible to have a moderate degree of instability of the patella but still have a stable knee joint, as appears to be the finding of a VA examiner in February 2002?;

c).  Did/does the Veteran have left knee cartilage impairment, and if so, is it associated with the service-connected left knee varus deformity (via either direct causation or by aggravation)?  If found, please describe the nature and frequency of its symptoms (e.g., are there frequent episodes of "locking," pain, and effusion into the joint?); and   

d).  What is the medical significance and functional impact of the finding of a popliteal cyst on MRIs of the left knee in 2004, 2005, and 2006?  Is the cyst associated with the service-connected left knee varus deformity (via either direct causation or by aggravation)?  If so, please describe the symptoms of such.  

The examiner is requested to consider, and provide comment upon where appropriate, the reports of VA examinations in March 2001, February 2002, May 2004, December 2009, August 2013, and April 2016, as well as the reports of left knee MRIs in May 2004 and March 2005 at the VA, and in September 2006 at a private facility.  

The examiner must provide rationale for all opinions, and if any opinion sought cannot be offered, explain why that is so. 

3.  Thereafter, the AOJ should review the record and readjudicate the claims for a rating in excess of 10 percent for left knee varus deformity and for a TDIU rating.  If either remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


